Title: From George Washington to Major General Philip Schuyler, 10 June 1776
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
New York June 10th 1776.

Mr Watts in behalf of Lady Johnson, applies for Leave to remove her from Albany to her Friends in this Part of the Country, I see no Impropriety in the Measure, but unacquainted with the Motives which may have govern’d You in this Matter, I do not Care to give an order for such Removal; but leave It to You to direct, with this Assurance, that I have not the least Objection to gratify in this particular the Wishes of Lady Johnson & her Friends, With Esteem & regard I am Dr Sir Your Most Obedt

Go: Washington

